Title: To Thomas Jefferson from the Board of Trade, 29 October 1779
From: Board of Trade
To: Jefferson, Thomas


[Williamsburg]  29 Oct. 1779. Transmitting a letter of Thomas Smith to the Board of Trade, 28 Oct. 1779, stating that in March of that year he was engaged by the Council to undertake a mission to Europe to purchase goods for the state; that he departed on 2 June but was captured and taken to New York and returned to Virginia about 25 July; that he was again ordered to be in readiness to depart with the first vessel to sail, but orders to proceed were not received until 8 Oct.; that shortly thereafter the scheme was abandoned; that the delay and confusion have resulted in great loss of business, and that restitution should be made. The Board, not competent to determine on circumstances which occurred before their establishment, recommend that, if the claim is valid, £2000 would be ample compensation. Signed by Ambler and Rose.
